t c memo united_states tax_court jeffrey a glassman and mary k glassman petitioners v commissioner of internal revenue respondent docket no filed date terrence j moore for petitioner mary tseng klaasen for respondent memorandum findings_of_fact and opinion foley judge respondent determined a deficiency of dollar_figure in petitioners' federal_income_tax unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure - -2 after concessions the issues for decision are whether petitioners' expenditures_for legal services which respondent agrees are deductible pursuant to sec_212 are subject_to sec_67 and alternatively whether such expenditures are capital expenditures we hold that petitioners' sec_212 deduction is subject_to sec_67 and that their expenditures are not capital expenditures findings_of_fact the parties submitted this case fully stipulated pursuant to rule at the time jeffrey and mary glassman filed their petition they resided in lake forest california in mary glassman married james m oddino during their marriage mr oddino was employed by the hughes aircraft company and participated in the hughes non-bargaining retirement_plan hughes plan on date the superior court of the state of california county of los angeles superior court issued an interlocutory judgment that dissolved the marriage and awarded mrs glassman a portion of mr oddino's retirement benefits on date the superior court issued a qualified_domestic_relations_order qdro that modified and clarified the interlocutory judgment the qdro directed the hughes plan to pay mrs glassman percent of mr oddino's accrued_benefit s as of date convert mrs glassman's payout option from a lifetime annuity to an - -3 annuity with a 5-year payout period ie payable in monthly installments and commence payments on date or as soon thereafter as practical the hughes plan_administrator administrator calculated mr oddino's accrued_benefit s as of date under the plan accrued_benefits are a function of the employee's age and in certain instances years_of_service in general employees who retire at age or older receive full retirement benefits employees who retire between the ages of and receive actuarially reduced benefits under the rule_of however employees between the ages of and can retire and receive full unreduced benefits if the sum of their age and years_of_service equals or exceed sec_75 on date the date used to calculate benefits pursuant to the qdro mr oddino had not yet retired wa sec_55 years old and had worked for hughes aircraft for approximately years in calculating mrs glassman's community share the administrator did not apply the rule_of instead the administrator calculated the accrued_benefits in accordance with the general_rule for retirees between the ages of and the administrator determined that mrs glassman was entitled to receive sixty dollar_figure monthly installments and on date the administrator commenced payments - -4 mrs glassman objected to the administrator's determination and on date filed a motion to show cause in which she alleged that the administrator improperly calculated the amount of accrued_benefits and unreasonably delayed payments she contended that the administrator should have applied the rule_of because on the date specified in the qdro mr oddino met the age and service requirements she asked the court to recalculate her benefits and award interest attorney's_fees and costs the hughes plan responded that california law and the employment retirement income security act prohibit the plan from using the rule_of to calculate mrs glassman's share of mr oddino's benefits and the rule_of is an incentive for early retirement that is applicable only if the employee actually retires on date the superior court denied mrs glassman's motion and held that the administrator had not erred in its calculation the california court_of_appeals second appellate district reversed the lower court's holding and on date entered judgment for mrs glassman the hughes plan filed a timely appeal with the california supreme court where the action was pending on the date we held trial petitioners on their joint tax_return claimed an dollar_figure itemized_deduction for attorney's_fees paid in connection with their litigation against the hughes plan in the - -5 notice_of_deficiency respondent determined that the deduction was subject_to sec_67 and that petitioners were subject_to the alternative_minimum_tax opinion the parties agree that if petitioners' payments relating to attorney's_fees are not capital expenditures such payments are deductible pursuant to sec_212 petitioners' primary contention is that their sec_212 deduction for attorney's_fees is not subject_to sec_67 which allows miscellaneous_itemized_deductions only to the extent that such deductions exceed percent of adjusted_gross_income the 2-percent floor respondent however contends that the deduction is subject_to the 2-percent floor we agree with respondent sec_67 expressly permits miscellaneous_itemized_deductions only to the extent such deductions exceed percent of adjusted_gross_income the sec_212 deduction is a miscellaneous itemized_deduction that is subject_to this limitation 72_f3d_938 1st cir affg tcmemo_1995_51 sec_63 sec_67 and b sec_1_67-1t temporary income_tax regs fed reg date therefore petitioners' primary contention is meritless in the alternative petitioners contend that their payments are capital expenditures that increase the basis of mrs glassman's interest in mr oddino's pension benefits pursuant - -6 to this theory petitioners contend that mrs glassman's interest is a capital_asset that mrs glassman sold to the hughes plan in exchange for monthly payments and that her basis offset funds she received from the plan for the reasons set forth below we conclude that the payments are not capital expenditures generally expenses must be capitalized if they are paid to acquire dispose defend perfect title to or improve property sec_263 sec_1_212-1 income_tax regs petitioners contend that under the origin_of_the_claim_test their payments are capital expenditures because this case is appealable to the court_of_appeals for the ninth circuit we must apply the ninth circuit's version of the origin_of_the_claim_test 54_tc_742 affd 445_f2d_955 10th cir in 688_f2d_675 9th cir affg tcmemo_1978_350 the court_of_appeals for the ninth circuit stated that the origin_of_the_claim_test is a 2-step process cf 59_tc_708 applying a list of factors the first step requires us to identify the transaction or event from which the claim originated ie the event that prompted the cause of action and formed the basis of the suit keller st dev co v commissioner supra pincite mrs glassman's claim against the hughes plan originated from the administrator's calculation and payment of her community share of - -7 retirement benefits the administrator's actions prompted mrs glassman to file her claim and formed the basis of her cause of action the second step requires us to characterize the transaction that we identified in the first step id pincite respondent contends that the taxable_portion of the income stream from the hughes plan is ordinary_income see sec_61 sec_72 sec_402 eatinger v commissioner tcmemo_1990_310 indeed petitioners consistently reported the taxable_portion of all payments from the plan as ordinary_income we conclude that mrs glassman's claim relates to the calculation of benefits under the hughes plan not to a capital_transaction eg the acquisition disposition defense or protection of title to property therefore petitioners' expenditures are not capital expenditures see 121_f3d_1399 10th cir stating that expenditures_for attorney's_fees are not capital expenditures if incurred to secure taxable ordinary_income see also 94_f3d_523 9th cir 573_f2d_42 cf 3_tc_875 holding that expenditures_for attorney's_fees are not capital expenditures where incurred in litigation over the proper method of calculating how much income - -8 petitioners were entitled to pursuant to their interest in an oil lease all other arguments raised by the parties are either irrelevant moot or without merit to reflect the foregoing under rule decision will be entered
